NOT PRECEDENTIAL

              UNITED STATES COURT OF APPEALS
                   FOR THE THIRD CIRCUIT
                        ___________

                            No. 14-1693
                            ___________

                      CLARE MICHELFELDER


                                  v.

DIANE C. MCGEE; JOEL STEINMAN, GRIMM, BIEHN AND THACTHER,
ATTORNEYS AT LAW; ERWIN D. MICHELFELDER; KENNETH FERRIS,
            STARK + STARK ATTORNEYS AT LAW

                        Clare G. Michelfelder,

                                 Appellant
             ____________________________________

            On Appeal from the United States District Court
               for the Eastern District of Pennsylvania
                (D.C. Civil Action No. 2:13-cv-07261)
              District Judge: Honorable Joel H. Slomsky
             ____________________________________

           Submitted Pursuant to Third Circuit LAR 34.1(a)
                        September 19, 2014

     Before: CHAGARES, KRAUSE and SLOVITER, Circuit Judges


                 (Opinion filed: September 29, 2014)

                            ___________

                             OPINION
                            ___________
PER CURIAM

       Clare Michelfelder appeals pro se from an order of the United States District Court

for the Eastern District of Pennsylvania dismissing her amended complaint. For the

reasons that follow, we will affirm the District Court’s judgment.

                                             I.

       In December 2013, Michelfelder commenced this lawsuit by submitting to the

District Court a pro se complaint and an accompanying motion to proceed in forma

pauperis (“IFP”). The complaint appeared to raise constitutional and state law claims in

connection with the estate of one of Michelfelder’s relatives, which had been the subject

of litigation in Pennsylvania state court. Named as defendants were the executor of the

estate and three of the attorneys who apparently had been involved in the state court case.

In light of these claims, Michelfelder sought “half of the estate” and punitive damages.

       In January 2014, the District Court granted Michelfelder’s IFP motion and

screened the complaint pursuant to 28 U.S.C. § 1915. The court concluded that dismissal

was warranted because (1) her constitutional claims had not been brought against any

state actors, see 42 U.S.C. § 1983, and (2) there was no apparent basis for exercising

diversity jurisdiction over her state law claims. As a result, the District Court dismissed

the complaint without prejudice to Michelfelder’s ability to re-file her complaint in state

court or file an amended complaint in the District Court within thirty days.

       Michelfelder chose the latter option, filing her amended complaint within the


                                             2
thirty-day window. This new filing appeared to attack the outcome of the state court

litigation involving the decedent’s estate. Michelfelder alleged that “it would be

redundant to re-enter the Pennsylvania’s court system” and that “under the Fourteenth

Amendment of the Constitution I am entitled to my day in court.” (Am. Compl. 2.)

Michelfelder asked the District Court to “grant this remove/dissolve [] this Release and

Settlement Agreement mediation contract [that had been enforced in the state court case]

and grant my petition.” (Id. at 3.)

       In February 2014, the District Court dismissed the amended complaint. The

District Court first determined that, to the extent Michelfelder sought to “challeng[e] her

loss in state court,” the District Court lacked jurisdiction over that challenge pursuant to

the Rooker-Feldman doctrine. (Dist. Ct. Mem. entered Feb. 19, 2014, at 2.) The District

Court then determined that, “[i]n any event,” (1) Michelfelder’s constitutional claims

could not proceed because they were not brought against any state actors, and (2) there

was no basis for exercising diversity jurisdiction over her state law claims. Finally, the

District Court declined to grant Michelfelder another opportunity to amend her claims,

concluding that any further attempts at amendment would be futile. This timely appeal

followed.

                                             II.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291, and we

exercise plenary review over the District Court’s dismissal of Michelfelder’s pleadings.

See Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). We may affirm a district



                                              3
court’s judgment on any basis supported by the record. See Murray v. Bledsoe, 650 F.3d
246, 247 (3d Cir. 2011) (per curiam).

            The Rooker-Feldman doctrine bars “cases brought by state-court losers

complaining of injuries caused by state-court judgments rendered before the district court

proceedings commenced and inviting district court review and rejection of those

judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005).

Several requirements must be met for the doctrine to apply. See Great W. Mining &

Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 166 (3d Cir. 2010) (listing those

requirements). One of those requirements is that “the federal plaintiff lost in state court.”

Id.; see Valenti v. Mitchell, 962 F.2d 288, 297 (3d Cir. 1992) (“We have found no

authority which would extend the Rooker-Feldman doctrine to persons not parties to the

proceedings before the [state court] and are referred to none.”).

            Although Michelfelder was affected by the outcome of the state court case

involving the decedent’s estate — the settlement agreement that was upheld in state court

allocated only a small portion of the estate to Michelfelder1 — it appears that

Michelfelder was not actually a party to or in privity with a party to that case.

Accordingly, the Rooker-Feldman doctrine does not bar her claims. Nevertheless, there

is no reason to disturb the District Court’s dismissal of this case. First, we agree with the

District Court that Michelfelder’s constitutional claims fail to state a cognizable § 1983

claim because neither of her pleadings named a state actor. See Kach v. Hose, 589 F.3d
626, 646 (3d Cir. 2009). Second, any state law claims were properly dismissed because

1
    That allocation was far less than half of the estate.

                                                            4
(a) there was no evidence of diversity jurisdiction, see 28 U.S.C. § 1332, and (b) there is

no indication that it would have been appropriate for the District Court to exercise

supplemental jurisdiction over those claims. See Hedges v. Musco, 204 F.3d 109, 123

(3d Cir. 2000) (“[W]here the claim over which the district court has original jurisdiction

is dismissed before trial, the district court must decline to decide the pendent state claims

unless considerations of judicial economy, convenience, and fairness to the parties

provide an affirmative justification for doing so.”) (quotation marks omitted). Finally,

we agree with the District Court that further attempts to amend would have been futile.

       In light of the above, we will affirm the District Court’s judgment. To the extent

that Michelfelder’s submission titled “Additional Information Regarding Th[i]s Appeal”

seeks any other relief from this Court, that request is denied.




                                              5